                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

DANIEL ERIC COBBLE,                           )
                                              )
       Petitioner,                            )
                                              )
       v.                                     )    CIVIL ACT. NO. 2:19-cv-705-ECM
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
       Respondent.                            )

                          MEMORANDUM OPINION and ORDER

       Before the Court is the Petitioner’s notice of appeal (docs. 12 & 17) and motion for

certificate of appealability (doc. 18), which the Court construes to contain a motion for leave to

appeal in forma pauperis. Also pending before the Court are the Petitioner’s Objections (docs.

15 & 16) to the Order of the Magistrate Judge denying the Petitioner’s miscellaneous motions

(doc. 10). For the reasons as stated, after review of the motions, the Court finds that the

Petitioner’s motions are due to be denied.

       28 U.S.C. § 1915(a) provides that “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” In making this determination as

to good faith, the court must use an objective standard, such as whether the appeal is “frivolous,”

Coppedge v. United States, 369 U.S. 438, 445 (1962), or “has no substantive merit,” United

States v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B May 1981) (per curiam); Morris v.

Ross, 663 F.2d 1032 (11th Cir. 1981). In addition, a certificate of appealability is necessary

before a petitioner may pursue an appeal in a habeas corpus proceeding. See 28 U.S.C. §

223(c)(2); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1983).
       Applying these standards, the court is of the opinion that the Petitioner’s appeal is without

a legal or factual basis and, accordingly, is frivolous and not taken in good faith. See e.g.

Rudolph v. Allen, 666 F.2d 519 (11th Cir. 1982). The Petitioner has filed thirty-one (31)

complaints in this Court since June 14, 2019. Twenty-two (22) of the complaints have been

dismissed. The Petitioner has appealed twelve (12) cases to the Eleventh Circuit Court of

Appeals, and motions to proceed in forma pauperis and motions for certificate of appealability

have been denied in four other cases to date. See Cobble v. United States of America, 2:19-cv-

642-ALB; Cobble v. Barr, 2:19-cv-416-MHT; Cobble v. U.S. Government, 2:19-cv-802-WHA;

Cobble v. U.S. Government, 2:19-cv-815-WHA.

       In this case, the Petitioner appears to challenge his sentence imposed by the State of

Georgia. However, as noted by the Magistrate Judge, his petition is largely illegible. (Doc. 4).

Nonetheless, the Petitioner is confined at the Sumter County Jail in Americus, Georgia, and this

Court does not have jurisdiction to entertain his petition. Thus, the Court concludes that the

Petitioner’s appeal is without a legal or factual basis.

       Accordingly, it is ORDERED as follows that:

       1.     The Petitioner’s Objections (docs. 15 & 16) are OVERRULED;

       2.     The Petitioner's motion to proceed on appeal in forma pauperis is DENIED;

       3.     The appeal in this cause is certified, pursuant to 28 U.S.C.A. § 1915(a), as not

       taken in good faith; and

       4.     The Petitioner’s motion for certificate of appealability is DENIED.

       DONE this 11th day of December, 2019.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
